Citation Nr: 1037162	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-13 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals 
of gunshot wound to the left chest wall. 

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).
 
3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
mengingioma, status post craniectomy.


REPRESENTATION

Veteran represented by:	E. Audrey Glover-Dichter, Esq.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from June 1962 to March 
1964 and from December 1966 to May 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a May 2007 rating decision. 

The issues of entitlement to service connection for a 
traumatic brain injury and entitlement to service 
connection for depression have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In a letter dated in July 2010, the Veteran's representative 
argued that the Veteran's Social Security Administration (SSA) 
records should be obtained as they were relevant to the three 
issues before the Board on appeal. 

The Court of Appeals for Veterans Claims (the Court) has held 
that relevant medical records from SSA, pertaining to any 
original or continuing award of disability benefits, should be 
requested and associated with the claims file before a decision 
is rendered on a veteran's claim.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  As such, a remand is necessary to 
attempt to obtain SSA records.

Additionally, no VA treatment records have been associated with 
the Veteran's claims file since 2007; and, an inquiry should 
therefore be made to determine whether any outstanding VA 
treatment records exist that are not yet of record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and request copies of 
any records relating to the award of SSA 
benefits to the Veteran.  All efforts to 
obtain SSA records should be fully 
documented, and a negative response should be 
provided if records are not available.

2.  Obtain copies of the Veteran's VA 
treatment records dated from May 2007 to the 
present.

3.  Conduct any additional development that 
is logically indicated following review of 
any records obtained as a result of this 
Remand.  

4.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



